United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued October 13, 2016            Decided December 16, 2016

                        No. 16-5018

                 SILVER STATE LAND, LLC,
                        APPELLANT

                              v.

    JANICE M. SCHNEIDER, IN HER OFFICIAL CAPACITY AS
ASSISTANT SECRETARY, LAND AND MINERALS MANAGEMENT,
 AND NEIL KORNZE, IN HIS OFFICIAL CAPACITY AS PRINCIPAL
                  DEPUTY DIRECTOR,
                       APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:13-cv-00717)


    Paul B. Smyth argued the cause and filed the briefs for
appellant. John F. Henault, Jr. entered an appearance.

    Jeffrey S. Beelaert, Attorney, U.S. Department of Justice,
argued the cause for appellees. With him on the brief were
John C. Cruden, Assistant Attorney General, and William B.
Lazarus and David C. Shilton, Attorneys.

   Before: HENDERSON and ROGERS, Circuit Judges, and
EDWARDS, Senior Circuit Judge.
                              2
   Opinion for the Court filed by Senior Circuit Judge
EDWARDS.

     EDWARDS, Senior Circuit Judge: In September 2011, the
City of Henderson, Nevada (the “City” or “Henderson”)
executed an agreement with the Las Vegas National Sports
Center (“Sports Center”) to construct sports venues on a 480-
acre parcel of federally-owned public land. Under the
agreement, Sports Center was to serve as the developer and
work with the City in designing the project. In exchange, the
City agreed to request the Bureau of Land Management
(“Bureau”) in the Department of Interior (“Department”) to
convey the public land to the developer. After completion of
the project, the developer was to transfer ownership of the
land and the sports complex to the City, and the City would
lease back the venues to the developer.

     After reviewing the City’s request, the Bureau agreed to
conduct a modified competitive auction of the land. The City
accepted the Bureau’s terms and then substituted Appellant
Silver State Land, LLC (“Silver State”), a controlled affiliate
of Sports Center, as the designated bidder. In April 2012, the
Bureau announced that Silver State would be the designated
bidder in a sealed-bid sale because it had agreed “to develop
the property for public recreation and commercial uses
approved by the City.” Joint Appendix (“JA”) 371. Under the
modified bidding process, Silver State had the right to match
the highest bid.

     On June 4, 2012, Silver State submitted the only bid,
which was accepted by the Bureau. On November 28, 2012,
Silver State paid the balance of money due in connection with
the sale and asked the Bureau to issue the patent for the land
so that Silver State could record it. Within hours after Silver
State transferred the funds to the Bureau, Sports Center
                               3
terminated its agreement with Henderson. On November 29,
2012, Henderson requested the Bureau to cancel the public
land sale because the developer had backed out of its
agreement to build the sports complex. In January 2013, the
City filed an action in Nevada state court against the
developer. However, the parties settled the state court
litigation in March 2013. Silver State agreed to give the City
$4.25 million after it received and recorded the patent, and the
City agreed to withdraw its objection to the land sale. Silver
State also agreed not to pursue the sports complex project, or
any other development, in Henderson.

     After reviewing the matter, the Department determined
that the Bureau should not give Appellant a patent for the
land. Silver State filed suit in District Court to challenge the
Department’s action. Appellant contended that the
Department — through the Appellee, the Assistant Secretary
for Land and Minerals Management (“the Secretary”) —
violated the Federal Land Policy and Management Act of
1976 (“the Act”) by canceling the land sale more than thirty
days after Appellant paid for the land.

     The District Court held that the Secretary had plenary
power to terminate the land sale because consummation of the
sale would have been contrary to law. See Silver State Land,
LLC v. Schneider, 145 F. Supp. 3d 113 (D.D.C. 2015). The
District Court agreed with the Secretary that the Bureau had
authorized a modified competitive land auction, giving special
preference to Appellant, only because of the public benefits
that the sale was to produce. Those public benefits were to
come from the agreement that Appellant had signed with
Henderson to build a sports complex, which was supposed to
attract jobs and tourism to the region. However, after
Appellant obtained the benefit of the modified competitive
auction, it broke off the agreement with Henderson. The
                               4
District Court therefore accepted the Secretary’s position that
issuing the patent to Appellant would be contrary to the public
benefits requirement needed to authorize a modified
competitive auction. The court granted summary judgment to
the Secretary and Silver State now appeals.

     We affirm the judgment of the District Court. We hold
that the Secretary had plenary power to terminate the land
sale, and that the Act did not constrain the Secretary’s power.
We reject Appellant’s claim that the Secretary’s action was
arbitrary and capricious. Appellant’s Agreement with the City
was the sole justification for the special auction. However, the
auction sale was rendered unlawful when Sports Center
terminated the agreement. Finally, we hold that Appellant did
not suffer a Due Process Clause violation because it never
acquired a property interest in the land.

                     I. BACKGROUND

A. Statutory and Regulatory Background

     Appellee, the Assistant Secretary for Land and Minerals
Management of the Department of the Interior, oversees the
Bureau of Land Management. The scope of the Bureau’s
authority over federal public lands is defined by a patchwork
of statutes. An 1812 statute established the General Land-
Office, located in the Department of the Treasury, with the
power “to superintend, execute and perform, all such acts and
things, touching or respecting the public lands of the United
States.” Act of Apr. 25, 1812, ch. 68, § 1, 2 Stat. 716, 716.
When Congress created the Department of the Interior in
1849, it directed “the Secretary of the Interior [to] perform all
the duties in relation to the General Land Office . . . now
discharged by the Secretary of the Treasury.” Act of Mar. 3,
1849, ch. 108, § 3, 9 Stat. 395, 395. In 1946, Congress
                               5
established the Bureau of Land Management and charged it
with performing “[t]he functions of the General Land Office.”
1946 Reorganization Plan No. 3, § 403(a), 60 Stat. 1100. The
result of this reorganization is the current statutory
authorization for the Bureau:

       The Secretary of the Interior or such officer as
       he may designate shall perform all executive
       duties appertaining to the surveying and sale of
       the public lands of the United States, or in
       anywise respecting such public lands, and,
       also, such as relate to private claims of land,
       and the issuing of patents for all grants of land
       under the authority of the Government.

43 U.S.C. § 2. The Supreme Court, interpreting the
Department and the General Land Office’s statutory
authorizations, has held that “the Department has been
granted plenary authority over the administration of public
lands.” Best v. Humboldt Placer Min. Co., 371 U.S. 334, 336
(1963).

     Although the Department enjoys plenary authority “as a
general rule,” this authority may be constrained if there is
“some specific provision to the contrary in respect to any
particular grant of public land.” Corp. of the Catholic Bishop
of Nesqually v. Gibbon, 158 U.S. 155, 167 (1895). One such
provision is at issue in this case: the Federal Land Policy and
Management Act of 1976. The Act declares that its provisions
shall “be construed as supplemental to and not in derogation
of the purposes for which public lands are administered under
other provisions of law.” 43 U.S.C. § 1701(b). The Act
outlines certain procedures that govern the sale of public land.
It requires, inter alia, sales of public land to “be conducted
                               6
under competitive bidding procedures to be established by the
Secretary.” 43 U.S.C. § 1713(f).

     Pursuant to § 1713(f), the Department has promulgated
regulations governing competitive bidding. In accordance
with the statute’s default rule that public land sales “shall be
conducted under competitive bidding procedures,” id., the
Department’s regulations require that the “general procedure
for sales of public lands” is a competitive public auction. 43
C.F.R. § 2710.0-6(c)(3)(i). However, if certain conditions are
met, the Department may deviate from the general procedure
and use either a direct sale or a modified competitive sale. 43
C.F.R. § 2710.0-6(c)(3)(ii), (iii). To use a modified
competitive sale, the Department must determine that “it is
necessary in order to assure equitable distribution of land
among purchasers or to recognize equitable considerations or
public policies.” 43 C.F.R. § 2711.3-2(a).

   The Act prescribes a timeline for the Secretary to follow
when issuing a patent to the winning bidder in either a
competitive or modified competitive bidding process:

       The Secretary shall accept or reject, in writing,
       any offer to purchase made through
       competitive bidding at his invitation no later
       than thirty days after the receipt of such offer
       . . . . Prior to the expiration of such periods the
       Secretary may refuse to accept any offer or
       may withdraw any land or interest in land from
       sale under this section when he determines that
       consummation of the sale would not be
       consistent with this Act or other applicable
       law.

43 U.S.C. § 1713(g).
                               7
B. Factual and Procedural Background

    Las Vegas has never been home to a major league sports
franchise. Texas real estate developer Chris Milam sought to
capitalize on this opportunity. In 2011, Milam’s Las Vegas
National Sports Center signed a Master Project Agreement
(“the Agreement”) with the City of Henderson, Nevada. The
Agreement specified that Henderson would nominate a 480-
acre tract of federal public land in the city for sale to Sports
Center pursuant to the Southern Nevada Public Land
Management Act. Under the Agreement, Sports Center
promised to “plan, design, develop, construct, complete and
operate” a major sports complex for professional teams in a
number of sports, including basketball, soccer, football, and
baseball. JA 122. The Agreement also provided that if either
Henderson or Sports Center “determines that the Project is not
viable . . . the City or [Sports Center] shall have the right to
terminate this Agreement” prior to the date that the United
States issues the land patent conveying the federal land to
Sports Center. JA 129; see also JA 120, 122.

     In accordance with the Agreement, Henderson nominated
the tract of land “for sale under the Bureau of Land
Management (BLM) Direct Sale Process as set forth in 43
CFR 2711.3-3.” JA 109. Citing the “formal Project
Agreement” with Sports Center, Henderson’s nomination
letter to the Bureau estimated that constructing the four
facilities would create “approximately 10,000 immediate
construction jobs” and “provide employment for an estimated
4,000 employees.” Id. According to Henderson, an open-bid
auction would “unduly jeopardize” the project by inviting
speculative bidding and delaying the process. JA 110.
Henderson therefore requested that the Bureau “immediately
offer[] the subject parcels for direct sale” to Sports Center. JA
111.
                               8

     Because the Bureau found that Henderson’s nomination
did “not rise to the level of a ‘public project’ as contemplated
by [43 C.F.R. § 2711.3-3],” the Bureau concluded that a
direct sale to Sports Center would be inappropriate. JA 113.
However, the Bureau committed to “pursue a modified
competitive sale” in accordance with 43 C.F.R. § 2711.3-2(a).
JA 114.

     Henderson requested that the Bureau name Appellant,
Silver State, as the designated bidder with the right to meet
the highest bid. JA 358. Accordingly, on April 4, 2012, the
Bureau published a Notice of Realty Action in the Federal
Register announcing the modified competitive auction and
naming Appellant as the designated bidder. JA 370–71. In the
Notice, the Bureau justified the modified competitive auction
because “Silver State Land LLC and the City of Henderson
have developed an agreement that provides for long-term
public benefits to the City and local residents.” JA 371. The
Bureau also explained that “[w]ithin 30 days of the sale, the
[Bureau] will, in writing, either accept or reject all bids
received.” JA 371. The Notice also advised that the Bureau
could “withdraw any parcel of land or interest therein from
sale” if the Bureau determined that “the sale would be
inconsistent with any law.” JA 373.

     On June 4, 2012, the Bureau held the modified
competitive auction. Appellant was the sole bidder at
$10,560,000 — the appraised value of the land. JA 381; see
also JA 156 (appraising the “total property value” at
$10,560,000). In accordance with the requirements detailed in
the Notice of Realty Action, Appellant also included a
certified check for twenty percent of its bid, roughly
$2,000,000. JA 381. Eight days later, on June 12, 2012, the
Bureau accepted Appellant’s bid, and directed Appellant to
                              9
pay the remaining eighty percent of the purchase price by
December 3, 2012. JA 390. Appellant complied and
transmitted the balance to the Bureau on November 28, 2012.
JA 404.

     Hours after completing the purchase, Appellant delivered
a letter to the City of Henderson terminating the Agreement
with Henderson because, in Appellant’s view, “the overall
project is not viable.” JA 409; see also JA 451. Early the
following morning, the City Attorney for Henderson emailed
the Bureau, requesting that the Bureau “immediately
withdraw the roughly 480 acres the City nominated for Silver
State Land LLC pursuant to 43 CFR 2711.3-1.” JA 411. The
e-mail also alleged that “the City believes that Silver State
Land LLC fraudulently induced the City and the federal
government to sell it land.” JA 411. In a follow-up letter that
same day, the City Attorney further explained that Henderson
had requested the modified competitive sale “based upon the
Agreement and the repeated representations and assurances”
of the developer, Sports Center, and Appellant. JA 413.
Henderson requested that the Bureau refrain from issuing the
land patent to Appellant. JA 414. Subsequently, the Bureau
and Appellant agreed to several extensions of the date on
which the Bureau was to issue the patent. JA 428, 656.

     On January 28, 2013, Henderson filed suit in Nevada
state court against Appellant, JA 431, alleging that Appellant
“made numerous false and misleading representations to the
City” in order to induce the land sale, JA 456. The state court
dismissed without prejudice Henderson’s fraud claim, but
denied Appellant’s motion to dismiss other contract claims.
City of Henderson v. Milam, No. A-13-675741-B (Nev. Dist.
Ct., Clark Cty., Feb. 28, 2013). On March 13, 2013, Appellant
and Henderson agreed to a settlement, under which
Henderson would be paid $250,000 immediately, and
                               10
$4,250,000 after Appellant received and recorded the patent
to the land. JA 674. Henderson agreed to withdraw its
objection to the sale, and to “[t]ake no further action to
impair” the sale. JA 676. The developer agreed that neither he
nor any entity he was affiliated with — including Appellant
— would ever “seek to or engage in any business activities or
development activities within Henderson.” Id. Henderson
informed the Bureau of the resolution of the civil suit, and
sent a copy of the settlement agreement to the Bureau. JA
670.

      On May 10, 2013, the Bureau issued a Recommendation
Memorandum to Appellee, the Assistant Secretary for Lands
and Minerals Management. JA 667. The Bureau
recommended that the Secretary “assert jurisdiction over this
matter pursuant to 43 C.F.R. § 4.5(a) and direct the [Bureau]
to: (i) not issue the patent to Silver State, or its successors or
assigns, (ii) terminate the sale, and (iii) refund any monies
still held by the Department in connection with this sale.” Id.
The Bureau cited “[t]he Secretary’s and [Appellee’s] (as
designated by the Secretary) broad authority over the
disposition of the public lands up to the point of patent
issuance” to justify the termination of the sale. JA 671. The
Bureau described the “public benefits [Henderson] wished to
promote through the [Bureau’s] use of a modified competitive
sale process [that] no longer exists as evidenced by the
Settlement Agreement.” Id. Because the basis for the
modified competitive sale — the Agreement between
Henderson and Appellant — had dissolved, and the civil
settlement precluded its resurrection, the Bureau recognized
that it “would not have agreed to utilize a modified
competitive process” under such circumstances. Id. In a
Decision Memorandum, the Secretary adopted and approved
the Bureau’s Recommendation Memorandum, rendering “the
final decision by the U.S. Department of Interior.” JA 664.
                              11

     Appellant subsequently filed suit in the District Court
seeking declaratory and injunctive relief. Appellant claimed
that (1) the Secretary lacked authority to terminate the sale
under 43 U.S.C. § 1713, the Federal Land Policy and
Management Act of 1976; (2) the Secretary’s decision was
arbitrary and capricious; and (3) the Secretary was legally
obligated to issue the land patent. JA 13–16. Appellant filed a
motion for summary judgment in which it also asserted that
the Secretary terminated the land sale without affording it due
process. Motion for Summary Judgment, Silver State Land,
LLC v. Beaudreau, No. 1:13-cv-00717 (D.D.C. Sept. 2,
2014). The Secretary filed a cross motion for summary
judgment. The District Court granted the Secretary’s cross
motion and denied Appellant’s motion. The court held that the
Secretary “has authority to terminate the sale of public land,
even after acceptance of a purchase offer, where
consummation of the sale would be contrary to law.” Silver
State Land, LLC, 145 F. Supp. 3d at 126. The court rejected
Appellant’s argument that the Federal Land Policy and
Management Act contravened the Secretary’s plenary
authority. Id. at 128–33. The court also rejected Silver State’s
argument that the termination was arbitrary and capricious as
well as its Due Process Clause argument. Id. at 133–41.
Appellant then filed this appeal.

                       II. ANALYSIS

A. Standard of Review

    We review the District Court’s denial of Appellant’s
motion for summary judgment de novo. Friends of Animals v.
Jewell, 824 F.3d 1033, 1040 (D.C. Cir. 2016). “In reviewing
de novo the district court’s grant of summary judgment on
[the Department’s] administrative decisions, we directly
                              12
review those decisions.” Mount Royal Joint Venture v.
Kempthorne, 477 F.3d 745, 753 (D.C. Cir. 2007) (citing
Castlewood Prods., LLC v. Norton, 365 F.3d 1076, 1082
(D.C. Cir. 2004)). An agency’s action withstands review
under the Administrative Procedure Act unless it is “arbitrary,
capricious, an abuse of discretion, or otherwise not in
accordance with law.” 5 U.S.C. § 706(2)(A).

B. The Secretary’s Authority

     The Secretary properly exercised her plenary authority
when she terminated the land sale to Appellant. The
Department of the Interior’s authorizing legislation delegates
“all executive duties appertaining to the surveying and sale of
the public lands” to the Secretary or his designee. 43 U.S.C. §
2. That delegation includes the authority to terminate a land
sale using a modified competitive auction where the basis for
the modified auction dissipates. This proposition is confirmed
by a consistent line of Supreme Court precedent interpreting
the Department’s enabling legislation. See Hoefler v. Babbitt,
139 F.3d 726, 728 (9th Cir. 1998) (referring to the “wall of
authority” confirming the Department’s “plenary authority
over the administration of public lands”).

     In Cameron v. United States, the Supreme Court
explained that the Secretary of the Interior “is charged with
seeing that [the] authority [of the Land Department] is rightly
exercised to the end that valid claims may be recognized [and]
invalid ones eliminated.” 252 U.S. 450, 460 (1920). The
source of that authority derives from “general statutory
provisions,” including the Department’s enabling legislation.
Id. at 459; see also Orchard v. Alexander, 157 U.S. 372, 382
(1895) (“[T]he rulings of this court since the act of 1836 [are]
in favor of the power of the general officers of the land
department to review and correct the action of the subordinate
                              13
officials in all matters relating to the sale and disposal of
public lands.”).

    The Court laid the precedential foundation for the
Secretary’s authority to “eliminate[]” invalid claims,
Cameron, 252 U.S. at 459, in Knight v. United Land Ass’n:

       [I]f, when a patent is about to issue, the
       secretary should discover a fatal defect in the
       proceedings, or that by reason of some newly-
       ascertained fact the patent, if issued, would
       have to be annulled, and that it would be his
       duty to ask the attorney general to institute
       proceedings for its annulment, it would hardly
       be seriously contended that the secretary might
       not interfere and prevent the execution of the
       patent. He could not be obliged to sit quietly
       and allow a proceeding to be consummated
       which it would be immediately his duty to ask
       the attorney general to take measures to annul.

142 U.S. 161, 178 (1891) (quoting Pueblo of San Francisco, 5
Pub. Lands Dec. 483, 494 (D.O.I. 1887)). Contrary to
Appellant’s assertion that Knight turned on “a land sale
statute long since repealed,” Br. for Appellant at 37, the cited
statute has been incorporated into the Department’s current
statutory authorization. Knight, 142 U.S. at 179 (citing Act of
Mar. 3, 1849, ch. 108, 9 Stat. 395, 395); see also Part I.A,
supra (explaining the legislative and organizational history of
the Department). Knight thus makes it clear that the Secretary
may take jurisdiction over a land sale, prior to issuing a land
patent, to invalidate a defective transaction.

    The Secretary’s authority to cancel an invalid land sale
extends at least until the issuance of the land patent.
                               14
“Generally speaking, while the legal title remains in the
United States, the grant is in process of administration, and
the land is subject to the jurisdiction of the land department of
the government.” Mich. Land & Lumber Co. v. Rust, 168 U.S.
589, 592 (1897). The Supreme Court, citing Cameron, later
confirmed the Secretary’s authority to cancel a “lease
administratively for invalidity at its inception,” even after the
lease had been issued. Boesche v. Udall, 373 U.S. 472, 476
(1963) (“With respect to earlier statutes containing no express
administrative cancellation authority, this Court, in Cameron
v. United States . . . found such authority to exist.”). The
Secretary’s action here, taken before the patent had issued to
Appellant, falls comfortably within the period for her to
exercise this authority.

    In this case, the Secretary terminated an invalid land sale
prior to issuing the patent. As discussed in Part I.A, supra,
“[s]ales of public lands . . . shall be conducted under
competitive bidding procedures” unless certain requirements
are met. 43 U.S.C. § 1713(f). The Bureau’s regulations permit
a deviation from a competitive public auction only where “the
authorized officer determines it is necessary in order to assure
equitable distribution of land among purchasers or to
recognize equitable considerations or public policies.” 43
C.F.R. § 2711.3-2(a). Here, the Bureau’s published Notice of
Realty Action made it plain that the Bureau approved a
modified competitive sale solely because of the Agreement
between Henderson and Appellant. JA 371 (“Silver State
Land LLC and the City of Henderson have developed an
agreement that provides for long-term public benefits to the
City and local residents.”). As the Bureau explained in its
Recommendation Memorandum, “but for the now-terminated
Development Agreement . . ., the [Bureau] would not have
agreed to utilize a modified competitive process.” JA 671.
The Bureau also explained that, given the civil settlement’s
                                15
prohibition on Appellant “engag[ing] in any business
activities or development activities within Henderson,” JA
676, the public benefits contemplated by the Agreement
would not be realized, JA 671. Having recognized this “fatal
defect in the proceedings,” Knight, 142 U.S. at 178 — the
vitiated public benefits required to deviate from a competitive
auction — the Secretary was well within her authority to
cancel the sale.

C. The Federal Land Policy and Management Act of 1976

     Appellant’s principal argument is that the procedural
requirements for public land sales under the Federal Land
Policy and Management Act of 1976 supplant the Secretary’s
plenary power to terminate an invalid land sale. Br. for
Appellant at 14–20, 43–49. Section 203(g) of the Act requires
the Secretary to “accept or reject . . . any offer to purchase
made through competitive bidding . . . no later than thirty
days after the receipt of such offer.” 43 U.S.C. § 1713(g).
“Prior to the expiration of [those thirty days] the Secretary . . .
may withdraw any land or interest in land from sale under this
section when he determines that consummation of the sale
would not be consistent with this Act or other applicable
law.” Id. (emphasis added). The Department’s regulations
parrot the same statutory language. 43 C.F.R. § 2711.3-1(f)
(“Prior to the expiration of [the thirty day period] the
authorized officer may . . . withdraw any tract from sale . . .
.”) (emphasis added). Appellant argues that the Secretary
acted contrary to the statute and regulation by “withdrawing
the land from sale” after thirty days. Br. for Appellant at 14.

     Appellant is wrong because the Secretary did not
“withdraw” the land from sale. And she was not required to
follow the timeline prescribed by 43 U.S.C. § 1713(g) when
she terminated the sale. As explained in the Recommendation
                                16
Memorandum, the Secretary “terminate[d] the sale process”
to Appellant, JA 670; she did not “withdraw any land or
interest in land from sale.” There is a legally relevant
distinction between these two terms.

     The Act defines “withdrawal” as “withholding an area of
Federal land from . . . sale . . . under some or all of the general
land laws, for the purpose of limiting activities under those
laws in order to maintain other public values in the area.” 43
U.S.C. § 1702(j). To withdraw, then, means to withhold the
parcel of land from sale entirely, not to cancel a specific sale
to a specific buyer. The Secretary took the latter action. The
Bureau explicitly noted in its Recommendation Memorandum
that “the parcel remains designated for disposal” and that the
Bureau may “offer[] the parcel after such renomination
pursuant to the procedures found at 43 C.F.R. part 2711.” JA
672. Because the Secretary did not withdraw the land, she was
not bound by the thirty day provision of 43 U.S.C. § 1713(g).
Accordingly, Section 1702(j) of the Act does not limit the
Secretary’s plenary power. See 43 U.S.C. § 1701(b) (“The
policies of this Act shall become effective only as specific
statutory authority for their implementation is enacted . . . and
shall then be construed as supplemental to and not in
derogation of the purposes for which public lands are
administered under other provisions of law.”).

    Appellant cites another provision from the Act, as well as
a Bureau regulation, to argue that after Appellant “submitted
the remaining purchase price, the Secretary incurred a
ministerial duty to deliver the patent.” Br. for Appellant at 34.
Appellant cites 43 U.S.C. § 1718, which requires that “[t]he
Secretary shall issue all patents . . . after any disposal
authorized by this Act.” Br. for Appellant at 17. The problem
with this argument is that the land sale here would not have
been a “disposal authorized by this Act” because the Act
                              17
authorizes a modified competitive sale only when “the
Secretary determines it necessary and proper” to fulfill certain
public policy goals. 43 U.S.C. § 1713(f). After Appellant
dissolved the Agreement, the modified competitive sale was
no longer “authorized” by the Act. Because 43 U.S.C. § 1718
only calls on the Secretary to issue patents authorized by the
Act, it did not vest Appellant with any right to receive a
patent after transmitting final payment.

    In further support of its “ministerial duty” argument,
Appellant cites a Bureau regulation providing that, “[u]ntil the
acceptance of the offer and payment of the purchase price, the
bidder has no contractual or other rights against the United
States.” Br. for Appellant at 34 (quoting 43 C.F.R. § 2711.3-
1(g)). However, as the District Court correctly noted: “This
regulation merely delineates when an offeror has no
contractual rights, and not when contractual rights do attach.
Furthermore, to the extent this regulation may confer any
contractual right upon an offeror whose offer has been
accepted, the regulation is silent as to what those rights may
be.” Silver State Land, LLC, 145 F. Supp. 3d at 131 n.14. We
agree that the Bureau’s regulation does not eliminate the
authority of the Secretary to cancel an invalid land sale after
final payment has been transmitted.

D. Appellant’s Arbitrary and Capricious Claim

     Appellant argues that the Secretary’s termination of the
sale was arbitrary and capricious “because [she] failed to
consider relevant factors and [acted] contrary to evidence.”
Br. for Appellant at 20. Appellant advances four arguments in
support of this claim: (1) the Secretary’s decision turned
solely on unproven fraud allegations against Appellant; (2)
the Secretary ignored the Nevada state court’s dismissal of
Henderson’s fraud claims; (3) the Secretary failed to cite any
                              18
of the three bases for withdrawing a sale listed in 43 C.F.R. §
2711.3-1(f)(1)–(3); and (4) the broken Agreement did not
justify the termination of the sale. Id. at 21–25. These
arguments lack merit.

     Appellant’s first two arguments fall flat because they rest
on an erroneous reading of the Recommendation
Memorandum upon which the Secretary relied. It is true that
the Memorandum cites “questions [that] have arisen regarding
Silver State’s intent with respect to [the Agreement] and
whether it ever intended to develop the facilities.” JA 671.
Appellant fails to recognize, however, that the Memorandum
offers additional justifications for recommending termination
of the sale. Most importantly, the Memorandum cites the fact
that “the relationship Henderson had with Silver State . . . no
longer exists as evidenced by the Settlement Agreement.” Id.
The Memorandum goes on to explain that “but for the now-
terminated Development Agreement . . . the [Bureau] would
not have agreed to utilize a modified competitive process.” Id.
In other words, the Secretary’s decision did not rise or fall on
the existence of Appellant’s alleged fraud. Rather,
Appellant’s abrogation of the Agreement, which was the sole
basis of the public benefits needed to justify a modified
competitive sale, was more than enough to justify the
termination.

    Appellant’s third argument, that the Secretary failed to
comply with 43 C.F.R. § 2711.3-1(f), is incorrect. That
regulation only specifies the circumstances under which the
Secretary “may withdraw any tract from sale.” 43 C.F.R. §
2711.3-1(f) (emphasis added). It is irrelevant whether the
Secretary “failed to address any of the three limited bases for
withdrawing a sale in 43 C.F.R. § 2711.3-(f)(1)-(3),” Br. for
Appellant at 25, because that regulation is inapposite here, as
                               19
the Secretary did not withdraw the land from sale. See Part
II.C, supra (distinguishing withdrawal from termination).

    Appellant’s fourth argument — that the dissolved
Agreement did not justify the termination of the sale — also
misses the mark. Appellant claims that the Agreement “did
not guarantee that development of the proposed project would
actually occur.” Br. for Appellant at 28; see JA 129 (“[T]he
City or [Sports Center] shall have the right to terminate this
Agreement.”). This is true, but irrelevant. The Bureau of Land
Management approved a modified sale because of Appellant’s
proposal to build a major sports complex and bring the
corresponding public benefits to Henderson. JA 114.
Henderson, in accepting the modified competitive sale, told
the Bureau that the stadium development would “help support
meaningful economic diversification for southern Nevada.”
JA 115. After Appellant pulled out of the Agreement, the
Bureau reasonably concluded that the promised public
benefits of the project would not be realized. That the
Agreement was terminable by either party has no bearing on
the Secretary’s decision to cancel the sale to Appellant when
the premise for the sale was vitiated.

E. Appellant’s Due Process Claim

    Appellant’s final claim is that the Secretary violated its
rights under the Due Process Clause because the Secretary
“never provided Silver State notice and the opportunity to be
heard before withdrawing the Land from sale.” Br. for
Appellant at 34. This claim fails both because the Secretary
did not “withdraw” the land from sale and because Appellant
never acquired a “protected interest in ‘property’ or ‘liberty.’”
Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 59 (1999)
(quoting U.S. CONST. amend. XIV). Appellant repeats its
argument that it had an “administrative right to receive the
                             20
patent [that] vested with its payment of the remaining
purchase price into escrow.” Br. for Appellant at 33. For the
reasons discussed supra Part II.C, neither the statute (43
U.S.C. § 1718) nor the regulation (43 C.F.R. § 2711.3-1(g))
invoked by Appellant conferred any property rights on
Appellant. We cannot find a Due Process Clause violation
here because Appellant never acquired a protected interest in
property or liberty.

                    III. CONCLUSION

    For the reasons set forth above, we affirm the judgment of
the District Court.